Citation Nr: 0630871	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  05-01 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic lumbosacral 
strain, claimed as secondary to service-connected residuals 
of right knee injury, status post arthrotomy.  

2.  Entitlement to service connection for a left knee 
disability, claimed as secondary to service-connected 
residuals of right knee injury, status post arthrotomy.

3.  Entitlement to an evaluation in excess of 10 percent for 
service connected residuals of right knee injury, status post 
arthrotomy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from August 1976 to August 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has chronic lumbosacral strain that is due to any incident or 
event in military service or is proximately due to or the 
result of service-connected residuals of his right knee 
injury, status post arthrotomy.  

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has a left knee disability that is due to any incident or 
event in military service or is proximately due to or the 
result of his service-connected residuals of right knee 
injury, status post arthrotomy, or that arthritis was 
manifested to a degree of 10 percent or more within one year 
after his separation from service. 

3.  The competent and probative evidence of record shows the 
veteran's service-connected residuals of right knee injury, 
status post arthrotomy, is characterized by no more than 
overall slight recurrent subluxation or lateral instability 
relaxation, limitation of flexion to 120 degrees, normal 
extension, and a well-healed, 8-cm scar on the anterior 
lateral portion of his right knee.

4.  Additional functional impairment due to flare-ups of 
pain, incoordination, fatigability, or weakness is not 
demonstrated to any significant degree.


CONCLUSIONS OF LAW

1.  Chronic lumbosacral strain was not incurred in or 
aggravated by the veteran's active military service, to 
include as secondary to service-connected residuals of right 
knee injury, status post arthrotomy.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2006).  

2.  A left knee disability was not incurred in or aggravated 
by the veteran's active military service, to include as 
secondary to service-connected residuals of right knee 
injury, status post arthrotomy, nor may arthritis be presumed 
to have been incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).  

3.  The schedular criteria for a rating in excess of 10 
percent for service connected residuals of right knee injury, 
status post arthrotomy, are not met.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. §§ 3.102, 4.71(a), Diagnostic Code 
5257 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

As noted, in Pelegrini, the Court held, in part, that the 
VCAA notice as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial decision on a 
claim.  In the present case, this was done.  In May 2004, the 
RO sent the veteran a letter informing him of the types of 
evidence needed to substantiate his claims and its duty to 
assist him in substantiating his claims under the VCAA.  The 
May 2004 letter informed the veteran that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency, including VA, the service department, Social 
Security, and other pertinent agencies.  He was advised that 
it was his responsibility to send medical records showing his 
service-connected disability increased in severity as well as 
records showing a connection between his claimed disabilities 
and service-connected disability, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also specifically asked to provide 
"any evidence in [his] possession that pertain[s] to his 
claims.  See 38 C.F.R. § 3.159(b)(1).  


It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Accordingly, we find 
that VA has satisfied its duty to assist the veteran in 
apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  

The Board recognizes that the notifications from the RO pre-
dated, and did not specifically comport with the recent 
decision for the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  However, the Board finds no prejudice to the 
veteran in proceeding with the present decision, since the 
decision herein denies entitlement to compensation.  Any 
questions as to an appropriate disability rating or effective 
date to be assigned are therefore rendered moot.  With 
respect to the increased rating claim, the Board finds it is 
not prejudicial to decide the case now, given the 
communications regarding the evidence necessary to establish 
his claim, and the fact that a disability evaluation and 
effective date has already been assigned to his service-
connected disability.  Therefore, further VCAA notice is not 
required.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).


II.  Factual Background and Analysis

A.  Service Connection

In general, service connection may be granted if the evidence 
establishes that the veteran's claimed disability was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  

Service connection is also warranted for a disability which 
is aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  When service connection is thus established for a 
secondary disorder, the secondary condition is considered a 
part of the original disability.  Id.

The veteran contends that his current chronic lumbosacral 
strain and left knee disability are etiologically related to 
his service-connected right knee disability.  Due to the 
similar medical history and evidence related to these claims, 
as well as the similar disposition of the issues, the Board 
will address them in a common discussion.  

After carefully reviewing the evidence of record, the Board 
finds that, while it does appear that the veteran has a 
current low back and left knee disability, there is no 
competent and probative medical evidence indicating that his 
current diagnoses are causally related to his service-
connected residual right knee disability.  

In June 2004, the veteran was afforded a VA examination to 
determine whether his low back and left knee disabilities are 
secondary to his service-connected right knee.  After 
reviewing the claims file, noting the veteran's history of a 
residual right knee disability, and examining the veteran, 
the VA examiner diagnosed the veteran with probable 
degenerative joint disease of the left knee with moderate 
symptoms and slight progression.  The VA examiner also 
diagnosed the veteran with chronic lumbosacral strain with 
moderate symptoms and minimal disability.  The examiner 
opined that the veteran's current diagnoses as to his low 
back and left knee are not secondary to his right knee 
disability.  

Although the VA examiner did not provide a rationale for his 
opinion, the Board finds the opinion to be probative because 
it is supported by the competent and probative evidence of 
record.  Initially, the Board notes that a VA physician who 
examined the veteran in March 2004 noted the veteran was 
morbidly obese, and that his right knee disability was 
exacerbated by his obesity.  Although the July 2004 VA 
examiner did not specifically state the veteran's obesity 
contributed to or caused his current lumbosacral strain or 
left knee disability, the VA examiner did note the veteran 
had gained a great deal of weight while incarcerated over the 
previous 10 years.  In this context, the Board finds 
probative that the veteran's complaints of low back and left 
knee problems are relatively new, as the July 2004 VA 
examination report reflects the veteran reported he began 
having problems with his low back and left knee only four 
years prior to the examination.  

With respect to the veteran's low back disability, the Board 
also notes that physical examination revealed normal 
sensation to pinprick and vibratory stimulation of the legs 
and normal lumbar muscle tone.  See July 2004 VA examination.  
With respect to the veteran's left knee disability, the Board 
notes the VA examiner diagnosed the veteran with probable 
degenerative joint disease of the left knee, which suggests 
that he might have been compensating for his right knee by 
applying weight to his left leg or knee; however, there are 
no X-ray findings to substantiate the VA examiner's diagnosis 
of probable degenerative joint disease of the left knee.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2006) (to the 
effect that arthritis must be substantiated by X-ray 
findings).  In addition, the veteran has not reported, nor 
does the objective evidence show that he has compensated for 
his right leg disability by applying more weight on his left 
leg.  Instead, the veteran has been using a cane because of 
his limp on the right leg.  

The veteran was given an opportunity to submit evidence in 
support of his claim, and there is no competent medical 
evidence of record which links his current lumbosacral strain 
and left knee disability to his service-connected right knee 
disability.  In fact, no medical professional has ever 
attributed the veteran's currently claimed diagnoses to his 
service-connected residual right knee disability.  See VA 
treatment records dated March, July, and August 2004.  The 
only evidence that suggests the veteran's current 
disabilities are related to his right knee disability is the 
veteran's own statements.  However, there is no indication 
that he has the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical diagnosis or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board has also considered whether the veteran is entitled 
to service connection on a direct or presumptive basis.  
Although his SMRs have not been located and the Board has 
carefully considered the benefit-of-the-doubt rule, see 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), the Board 
finds there is no evidence to suggest, nor has the veteran 
contended, that his current lumbosacral strain and left knee 
disability were incurred during service.  In addition, as 
noted above, although the veteran was diagnosed with probable 
degenerative joint disease of the left knee, the diagnosis is 
not supported by X-ray findings.  Moreover, there is no 
medical evidence showing the veteran was diagnosed or shown 
to have arthritis of the left knee within one year after he 
was discharged from service.  Therefore, service connection 
on a direct and/or presumptive basis is not warranted in this 
case.  See 38 U.S.C.A. § 1112, 1131; 38 C.F.R. § 3.303, 
3.307, 3.309.  

Based on the foregoing, the Board finds the veteran is not 
entitled to service connection for chronic lumbosacral strain 
and/or a left knee disability, to include as secondary to 
service-connected residual right knee disability, and the 
benefit-of-the-doubt is not for application.  See Gilbert, 
supra.

B.  Increased Rating

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2006).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Service connection for residuals of right knee injury and 
arthrotomy was established in November 1980 and a 10 percent 
disability evaluation was assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5257 (1980).  At that time, the RO 
considered a November 1979 VA examination report which showed 
the veteran complained of pain if he bent his knee while 
seated.  On examination, there was no heat, redness, or 
swelling and there was a well-healed, non-tender scar over 
the anterior and lateral aspect of his right knee.  All 
ligaments were intact and there was no instability.  Range of 
motion was normal and X-rays revealed minimal spiking of the 
tibial spine, with no other abnormalities.  

As noted, the veteran is currently rated 10 percent disabled 
under the criteria of DC 5257 for other impairment of the 
knee.  Under DC 5257, recurrent subluxation or lateral 
instability of the knee warrants a 10 percent disability 
rating when slight, a 20 percent disability rating when 
moderate, and a 30 percent disability rating when severe.  
The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6.  It should also 
be noted that use of descriptive terminology such as "mild" 
by medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. § 7104(a); 
38 C.F.R. §§ 4.2, 4.6.  

In evaluating the veteran's claim, the Board notes that, at 
the July 2004 VA examination, he reported that his right knee 
occasionally gives way.  However, there was no objective 
evidence of instability, as the VA examiner noted there was 
no laxity in the veteran's right knee.  Similarly, a March 
2004 VA outpatient treatment record reflects the veteran's 
cruciate ligaments were stable, as examination revealed a 
negative anterior drawer test.  Based upon the foregoing, the 
Board finds the veteran suffers from no more than "slight" 
instability, as the evidence documents the veteran's 
subjective complaints of giving way in his right knee but 
does not show objective evidence of laxity or instability.  
The Board does note that the July 2004 VA examiner stated the 
veteran had a "moderate" right knee disability; however, as 
noted above, descriptive terminology such as "moderate" 
used by medical examiners is not dispositive of an issue.  As 
a result, the Board finds the veteran's service-connected 
residual right knee disability warrants no more than a 10 
percent evaluation under DC 5257.  

The Board has evaluated the veteran's right knee disability 
under all other potentially applicable diagnostic codes to 
determine whether he can be rated higher than 10 percent.  
However, review of the record shows the veteran has never 
been diagnosed with or shown to have ankylosis of the knee, 
dislocated semilunar cartilage, removal of the semilunar 
cartilage in his right knee, impairment of the tibula and 
fibula, or genu recurvatum (hyperextended knee).  Therefore, 
DCs 5256, 5258, 5259, 5262, and 5263 do not assist the 
veteran in obtaining a higher evaluation.  

Under DC 5260, a 20 percent rating is warranted for flexion 
limited to 30 degrees, and a 30 percent rating is warranted 
for flexion limited to 15 degrees.  Under DC 5261, a 20 
percent rating is warranted for extension limited to 15 
degrees, a 30 percent rating is warranted for extension 
limited to 20 degrees, a 40 percent rating is warranted for 
extension limited to 30 degrees, and a 50 percent rating is 
warranted for extension limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Plate II, indicates that normal flexion of the knee 
is 140 degrees and normal extension of the knee is zero 
degrees.  

In evaluating the veteran's claim, the Board notes that in 
July 2004 he demonstrated flexion to 120 degrees, which is 
noncompensable under DC 5260, and extension to 0 degrees, 
which is also noncompensable under DC 5261.  The Board also 
notes that, in March 2004, he demonstrated full range of 
motion in his right knee.  In fact, review of the record 
shows the veteran has never demonstrated limitation of 
flexion or extension that would warrant a compensable rating.  
See VA outpatient treatment records dated March, July, and 
August 2004.  Consequently, evaluation of the veteran's right 
knee disability under DCs 5260 and 5261 would not produce a 
rating greater than the 10 percent currently assigned under 
DC 5257.  

The Board notes that VA's General Counsel has advised that a 
claimant who has arthritis and instability of the knee may be 
rated separately under DCs 5003 and 5257, without pyramiding 
under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97.  The Board 
notes that, under DC 5003, degenerative arthritis must be 
established by
X-ray findings.  In this context, the Board notes that the 
July 2004 VA examiner diagnosed the veteran with degenerative 
joint disease of the right knee, status postoperative 
procedure, with continued knee pain.  However, the July 2004 
VA examiner did not conduct X-rays on the veteran's right 
knee to substantiate a diagnosis of degenerative joint 
disease.  It appears the July 2004 VA examiner continued the 
diagnosis of degenerative joint disease that was rendered by 
a physician who examined the veteran in March 2004.  A March 
2004 VA outpatient treatment record reflects the examiner 
diagnosed "likely" degenerative joint disease and noted 
that he would check plain films that same day.  However, an 
associated X-ray report is not included in the record, and 
there are no additional X-rays of record which show the 
veteran has degenerative joint disease of the knee.  
Therefore, a separate disability rating for arthritis under 
DC 5003 is not warranted in this case.  

The Board has also considered whether the veteran could be 
assigned a separate rating based on the surgical scar on his 
right knee.  The evidence shows the veteran has a well-
healed, 8-cm scar on anterior lateral portion of his right 
knee.  The examiner who conducted the July 2004 VA 
examination did not report the condition of the 8-cm scar; 
however, there were no clinical findings of tenderness or 
pain on examination, and the veteran has not complained of 
symptomatology associated with the scars.  See VA outpatient 
treatment records dated March, July, and August 2004.  
Because there is no symptomatology or complaints regarding 
the scars, the preponderance of the evidence is against a 
finding that a separate compensable evaluation is warranted.  
See 38 C.F.R. § 4.118, DC 7803 to 7805 (2002 & 2005); see 
also Esteban v. Brown, 6 Vet. App. 259, 261 (2005).  

The Board has also considered the veteran's right knee 
disability under 38 C.F.R. §§ 4.40 and 4.45 (2006) and the 
decision in DeLuca, supra, to determine whether he has any 
additional limitation of motion due to pain, swelling, 
weakness, or excess fatigability.  Review of the evidence 
shows the veteran has consistently demonstrated range of 
motion without any complaints of pain.  However, at the July 
2004 VA examination, the veteran reported that his right knee 
would swell with weight-bearing and occasionally give way.  
The examiner who conducted the July 2004 VA examination noted 
there was some inferior and lateral tenderness on 
examination, but also noted the veteran did not have painful 
motion or any additional limitation with repetitive use or 
during flare-ups.  As a result, the Board finds that any pain 
and swelling associated with the veteran's service-connected 
right knee disability is contemplated in the 10 percent 
currently assigned to the veteran's service-connected right 
knee disability.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca, 
supra.  

In view of the foregoing, the Board finds that the evaluation 
assigned in this decision adequately reflects the clinically 
established impairment experienced by the veteran.  As the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for his right knee disability, the 
benefit-of-the-doubt doctrine is not for application, and an 
increased rating must be denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 55.





ORDER

Entitlement to service connection for chronic lumbosacral 
strain, to include as secondary to service-connected 
residuals of right knee injury, status post arthrotomy, is 
denied.

Entitlement to service connection for a left knee disability, 
to include as secondary to service-connected residuals of 
right knee injury, status post arthrotomy, is denied.

Entitlement to an evaluation in excess of 10 percent for 
service connected residuals of right knee injury, status post 
arthrotomy, is denied.




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


